Case 4:20-cv-05640-YGR Document 224-7 Filed 12/31/20 Page 1 of 6




                     REDACTED VERSION OF
                     DOCUMENT SOUGHT TO BE
                     SEALED.




                     EXHIBIT 7
          Case 4:20-cv-05640-YGR Document 224-7 Filed 12/31/20 Page 2 of 6




                                                                                      Eli M. Lazarus
                                                                                      Direct: +1 415.393.8340
                                                                                      Fax: +1 415.374.8496
                                                                                      ELazarus@gibsondunn.com

                                                                                      Client: 03290-00123
October 23, 2020


VIA ELECTRONIC MAIL

Ted Wojcik
Hagens Berman Sobol Shapiro LLP
1301 Second Ave., Ste. 2000
Seattle, WA 98101

Rachele Byrd
Wolf Haldenstein Adler Freeman & Herz LLP
750 B St., Ste. 1820
San Diego, CA 92101

Re:        In re Apple iPhone Antitrust Litigation, No. 4:11-cv-06714-YGR; Cameron v. Apple
           Inc., No. 4:19-cv-03074-YGR
           Data Discovery

Dear Ted and Rachele:

I write in further response to your letter of September 29, 2020 concerning data discovery,
following my letter of October 12. Below is additional information that we have been able to
gather in response to your questions and requests.

A. Transactions included and excluded from sample data

      •    Request: Plaintiffs request that Apple explain the parameters that determined which
           transactions were included (versus excluded) from the second sample.

              o   Apple Response: It is not clear to Apple why Plaintiffs would need to know
                  which transactions were included in the September 6, 2020 sample set. Apple
                  provided Plaintiffs with a “flat” sample of 100,000 records on July 23, 2020;
                  Ted’s letter of August 10 asked for a second sample “specifically because the
                  prior sample from the flat file provided no insight into potential problems with
                  Apple’s production of relational tables.” Plaintiffs can and have analyzed the
                  relational table format of the second sample without knowing Apple’s process
                  for selecting transactions included in the sample, or the technical means by
                  which Apple queries its databases. Nonetheless, in a spirit of cooperation,
                  Apple will share that it included in the September 6, 2020 sample a randomly
                  selected collection of transactions from the App Store’s U.S. storefront
Case 4:20-cv-05640-YGR Document 224-7 Filed 12/31/20 Page 3 of 6
       Case 4:20-cv-05640-YGR Document 224-7 Filed 12/31/20 Page 4 of 6




Ted Wojcik
Rachele Byrd
October 23, 2020
Page 3



            o   Apple Response: My October 12 letter stated that Apple would agree to this
                request; however, upon further investigation, we have learned that there is no
                readily available metadata for this field. The data in the September 6
                sample’s main table reflects how the data is stored at Apple and how it will be
                provided in the final dataset.

   •    Request: After producing the second sample, Apple counsel stated on September 10,
        2020 that Apple had altered the value of the “person_id” variable by assigning “each
        unique Consumer ID a unique hash value,” in order to anonymize the consumer ID
        data. Plaintiffs do not object to the concept of using a hashed value of the person_id
        variable in order to protect consumer privacy. However, the particular method of
        hashing that Apple used unnecessarily inflated the size of the data. Apple’s second
        sample uses a 34-character hash that includes the numbers 0-9 and all lowercase
        letters. . . . [P]lease use a 6-character hash that includes upper-case letters.

            o   Apple Response: Converting to a 6-character has value would create
                difficulties for Apple’s data teams that are not justified by the expected
                benefit of a shorter hash value. This is especially true in light of the many
                ways that Apple has gone beyond its obligations to reduce the size of the data
                production at Plaintiffs’ request, including by switching to a relational table
                format.

   •    Request: Plaintiffs . . . request that . . . Apple either exclude any “fake” or “test”
        person_ids from the data, or identify the hashed codes of the “fake” or “test”
        person_ids in the produced data.

            o   Apple Response: Apple has already excluded demo accounts from the sample
                dataset and will do so from the final dataset. We are not aware of other
                “fake” IDs in the dataset.

D. Requests for additional data

   •    Request: Include the numerical lookup id for proceeds_reason in all future
        productions of [Apple’s] transaction table . . . and [p]roduce a separate lookup table
        that indicates the “Proceeds Reason” that corresponds to each value of the numerical
        lookup id.

            o   Apple Response: This data does not exist in the transactional data from which
                Apple is producing, and it would be unreasonably difficult to collect this data
                and produce it with the transactional dataset.
       Case 4:20-cv-05640-YGR Document 224-7 Filed 12/31/20 Page 5 of 6




Ted Wojcik
Rachele Byrd
October 23, 2020
Page 4



   •    Request: Plaintiffs request . . . A numerical lookup variable that uniquely identifies
        the value of “Client” associated with each transaction, which is a 30-character string
        variable that “Indicates where the purchase happened. App Store for iMessage, News,
        or blank” [and] a separate lookup table that indicates the 30-character string value of
        “Client” that corresponds to each value of the numerical lookup variable.

           o   Apple Response: The “Client” field does not exist in the database from which
               Apple is producing transactional data, and it cannot be easily obtained.

   •    Request: Plaintiffs request . . . A numerical lookup variable that uniquely identifies
        the “Source Type” for initial downloads or purchases in the transaction data [and] . . .
        a separate lookup table that indicates the most detailed string value of “Source Type”
        that corresponds to each value of the numerical lookup variable.

           o   Apple response: This data is not accessible to Apple without significant
               expense. Further this data is not responsive to Plaintiffs’ discovery requests,
               and it is too late in the meet and confer process for Plaintiffs to insert such a
               request.

   •    Request: Please include the “GAME_CENTER_ENABLED” variable in the “pepper-
        content” table.

           o   Apple Response: Apple will agree to provide this data to the extent it is
               available.

   •    Request: Please include the “type” of In-App purchase in the “pepper-content”
        table . . . (distinguishing between “Consumable”, “Non- Consumable”, “Auto-
        Renewable Subscription” and “Non-Renewing Subscription” In-App purchase types).

           o   Apple Response: Some of the information requested here is available in the
                                field. Otherwise it is not available in the database from
               which Apple is producing the transactional data, and the burden of collecting
               it and producing with the transactional dataset would not be proportional to
               the expected benefit.

   •    Request: Please include each content_provider’s country code in the next production
        of the content-provider lookup table (called “pepper-content- provider” in the second
        sample).

           o   Apple Response: Apple agrees to provide this field.
       Case 4:20-cv-05640-YGR Document 224-7 Filed 12/31/20 Page 6 of 6




Ted Wojcik
Rachele Byrd
October 23, 2020
Page 5



   •    Request: Plaintiffs also request . . [a] table that indicates the name and specifications
        (RAM, screen size) of each device that corresponds to each

             o   Apple Response: As also stated in by letter of October 12, device
                 specifications are not relevant or responsive to Plaintiffs’ discovery requests,
                 and it is too late in the meet and confer process for Plaintiffs to insert such a
                 request. Further, the specifications that Plaintiffs request are not present in
                 the database from which Apple produce transactional data, and the burden of
                 collecting them elsewhere and producing with the transactional dataset would
                 not be proportional to the expected benefit. However, Apple will agree to
                 include information about device name paired with each transaction.

   •    Request: Plaintiffs also request . . . [a] table that lists all apps (by adam_id) that
        Apple allows to “use purchase methods other than in-app purchase” under Section
        3.1.3 of Apple’s App Store Review Guidelines. If Apple’s data distinguishes
        between Apps that fall under different categories of section 3.1.3 (e.g., “Reader” apps
        vs. “Multi- platform” apps), then Apple should include that data as well in this table.

             o   Apple Response: This data is not accessible to Apple without significant
                 expense. Further this data is not responsive to Plaintiffs’ discovery requests,
                 and it is too late in the meet and confer process for Plaintiffs to insert such a
                 request.

We believe we have now responded to all of Plaintiffs’ questions with regard to transactional
data. We would reiterate that further questions or requests from Plaintiffs will create further
delay before Apple is able to produce the transactional data to you. If you confirm that you
do not have further questions or requests, Apple will proceed to producing the transactional
data.

Sincerely,



Eli M. Lazarus

EML/eml
